Citation Nr: 0310875	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to November 
1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
schizoaffective disorder and bipolar disorder with psychotic 
features.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in June 2002.  A 
transcript of this hearing has been associated with the 
claims file.

REMAND

The issue before the Board is service connection for a 
psychiatric disability.  The Board ordered additional 
development, requesting that the veteran be afforded a VA 
examination for clarification of a definitive diagnosis or 
diagnoses of all psychiatric pathology present.  The Board 
requested that the examiner state whether schizophrenia 
and/or post-traumatic stress disorder is present, and render 
an opinion as to whether it is related to the veteran's 
period of service.  The Board has received a copy of a 
January 2003 VA examination report.  In light of Disabled 
American Veterans v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (May 1, 2003), the case is 
hereby REMANDED to the RO for the following action:

1.  The RO should adjudicate the issue of 
service connection for a psychiatric 
disability, taking into consideration the 
additional evidence recently received by 
the Board, i.e., the January 2003 VA 
examination report.  The RO should note 
that the examiner stated that "the first 
overt problem with [the veteran's] mental 
condition came to the surface in the mid 
1980's and in 1988, he was convicted for 
an aggravated rape."  The Board suggests 
that the RO return the file to the 
examiner for clarification of dates.

2.  The RO should send a VCAA letter to 
the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




